UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6275



JONATHAN IDEMA; PATRICIA DAWN GLOSSON,

                                          Plaintiffs - Appellants,

          versus

J. T. HADDEN; PHILLIP WISE; JOHN HAHN, Warden;
JANET RENO, Attorney General of the United
States,

                                           Defendants - Appellees.



                            No. 96-6629


JONATHAN IDEMA; PATRICIA DAWN GLOSSON,

                                          Plaintiffs - Appellants,
          versus


J. T. HADDEN; PHILLIP WISE; JOHN HAHN, Warden;
JANET RENO, Attorney General of the United
States,

                                           Defendants - Appellees.
                             No. 96-6722



JONATHAN IDEMA; PATRICIA DAWN GLOSSON,

                                           Plaintiffs - Appellants,

          versus


J. T. HADDEN; PHILLIP WISE; JOHN HAHN, Warden;
JANET RENO, Attorney General of the United
States,

                                            Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-610-5-BR)

Submitted:   July 23, 1996                  Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jonathan Idema, Patricia Dawn Glosson, Appellants Pro Se. Charles
Edwin Hamilton, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In these consolidated appeals, Appellants appeal from the

district court's order dismissing without prejudice their 28 U.S.C.

§ 2241 (1988) action for failure to particularize their complaint

(No. 96-6275) and denying their motion to reconsider the dismissal

(No. 96-6722). Because a dismissal without prejudice is generally
not appealable, we dismiss the appeals. See Domino Sugar Corp. v.
Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993). Finally, since Appellants have been granted in forma pau-

peris status on appeal, we dismiss as moot Appellants' appeal of

the district court's order directing them to properly complete an
in forma pauperis application for purposes of appeal (No. 96-6629).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         DISMISSED




                                3